                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

RICHARD MEYER,                                  §
                                                §
       Plaintiff,                               §
                                                §          CASE NO. 1:18-CV-00800-LY
v.                                              §
                                                §
MARK WAID,                                      §
                                                §
       Defendant.                               §

                                           ORDER

       On this day came before the Court the unopposed motion to extend time for the parties to

respond to objections to the Magistrate Judge’s Report and Recommendation on Defendant’s

Motion to Dismiss, and to extend the time for Defendant to file a response to Plaintiff’s Motion

for Leave to File Plaintiff’s First Amended Complaint.

       The Court hereby GRANTS the motion. It is hereby ORDERED that the deadlines for the

parties’ respective responses to objections to the Magistrate Judge’s Report and Recommendation

on Defendant’s Motion to Dismiss, and Defendant’s response to Plaintiff’s Motion for Leave to

File Plaintiff’s First Amended Complaint, are hereby extended to July 12, 2019.

       SIGNED AND ENTERED this ___ day of ______________, 2019.



                                                    ___________________________________
                                                    HONORABLE LEE YEAKEL
                                                    UNITED STATES DISTRICT JUDGE
